Citation Nr: 0722874	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (GERD) with gastric ulcer.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.  

The entire appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran testified in September 2006 that he continues to 
receive treatment for the claimed disabilities at the VA 
Medical Center (VAMC) in Fayetteville, Arkansas, and the 
associated outpatient clinic in Fort Smith, Arkansas.  While 
there are records from the Fayetteville, Arkansas, VA 
healthcare system associated with the claims folder, they are 
last dated in August 2005.  Upon remand the AOJ must obtain 
the outstanding VA treatment records dating since August 
2005.  38 C.F.R. § 3.159(c)(2).  All efforts to obtain these 
records must be clearly documented in the claims folder.  

A review of the record reveals the veteran is a recipient of 
Social Security Disability benefits.  A copy of the 
Administrative decision and the underlying treatment records 
utilized in reaching the aforementioned determination has not 
been associated with the claims folder.  Such must be 
obtained on remand.  Id.

In connection with his increased rating claims for bilateral 
hearing loss, hemorrhoids, and GERD with gastric ulcer the 
veteran was afforded VA examinations in December 2004.  It 
was noted at the time of examination that the examiners did 
not review the veteran's medical records as the claims folder 
was not present.  As it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record and further development ordered in this Remand, 
additional VA examinations are necessary.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Copies of 
all pertinent records in the veteran's claims file or, in the 
alternative, the claims file, must be made available to the 
examiner for review.

The Board additionally notes that the veteran testified in 
September 2006 that his service connected bilateral hearing 
loss, hemorrhoids, and GERD with gastric ulcer have increased 
in severity since the December 2004 VA examinations.  As the 
aforementioned reports of examination are over two years old, 
re-examinations are necessary to determine the current status 
of his conditions.  

The veteran also contends that he is entitled to service 
connection for PTSD.  In various written statements and in 
testimony at a September 2006 Travel Board hearing, the 
veteran set forth various stressors and/or traumatic 
experiences alleged to have occurred during his service.  
Specifically, these stressors include: finding the body of a 
man floating approximately 1 mile west of Captain "Js" 
marina in Van Buren, Arkansas, in the winter of 1977 while 
assisting the Fort Smith Fire Department; summer of 1978 at 
Lake Tenkiller, he assisted the Oklahoma lake patrol in 
recovering the body of a three year old boy; summer of 1978 
at Lake Tenkiller, he assisted the Oklahoma Lake Patrol with 
a boating accident involving adults and children for which he 
issued a grossly negligent citation; summer of 1994, at 
Station Rockaway, a coast guard helicopter went down and the 
co-pilot, a friend of his, was killed; and December 1994 a 
freighter ran aground just outside New York Harbor and he 
helped retrieved bodies of illegal Chinese immigrants.  

It does not appear that the AOJ attempted to verify the 
stressor incidents described by the veteran by contacting the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records).  

At this juncture, the Board notes the veteran submitted a DVD 
in connection with his PTSD claim; however, in transit the 
DVD was damaged (the case melted onto the DVD) and is unable 
to be viewed.  The veteran is asked to submit an additional 
copy upon remand.

Finally, a preliminary review of the record reveals the 
veteran has been diagnosed with PTSD.  As an additional 
stressor, the veteran has asserted that he assisted with the 
Cuban exile helping board and process 1200 refugees from the 
freighter Red Diamond.  The veteran's service personnel 
records confirm he participated in Operation Cuban Refugee 
Relief from May 1980 to June 1980.  VA did not afford the 
veteran with a psychiatric examination in connection with his 
claim on appeal with respect to this claimed stressor.  

In view of the account given by the veteran of events that 
purportedly happened in service and because of diagnoses of 
PTSD rendered in 2004, the Board will ask for the AOJ to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the veteran should be 
afforded a VA examination to determine if the claimed PTSD is 
traceable to his period of active military duty.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examinations 
are necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend a scheduled medical examination.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction an 
original claim, the claim shall be rated based on the 
evidence of record.  However, when an examination is 
scheduled in conjunction with a claim for increase and the 
veteran fails to report, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA 
treatment records from the VAMC in 
Fayetteville, Arkansas, and the Fort 
Smith, Arkansas, clinic from August 2005 
to the present.  All efforts to obtain 
these records should be clearly 
documented in the claims file.   

2.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
All efforts to obtain these records 
should be clearly documented in the 
claims file.   

3.  The AOJ should ask the veteran to 
provide an additional copy of the DVD 
that included events that happened while 
the veteran was at the Coast Guard 
Station Rockaway in Ft. Tilden, New York.

4.  The AOJ should attempt to verify the 
veteran's claimed stressors through 
JSRRC.  If additional information is 
necessary, the veteran should be asked to 
provide such.

5.  Once the veteran the development 
above has been completed, the veteran 
should be afforded the VA examinations 
listed below.  The claims folder must be 
provided to and reviewed by each examiner 
in conjunction with the examination.  The 
examiners must supply a rationale for any 
opinions expressed.

(A)  PTSD:  The AOJ should arrange for an 
examination of the veteran by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file.  All necessary special 
studies or tests are to be accomplished 
if deemed necessary.  The AOJ must 
specify for the examiner the stressor or 
stressors that it has determined are 
verified by the record, including the 
veteran's participation in Operation 
Cuban Refugee Relief.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder.  The examiner should 
specifically indicate whether the 
veteran's participation in Operation 
Cuban Refugee Relief from May 1980 to 
June 1980 is a valid "stressor" upon 
which the diagnosis of PTSD is based.  

(B) Bilateral Hearing Loss:  The AOJ 
should arrange for a VA audiological 
examination to determine the current 
level of severity of the veteran's 
bilateral hearing loss.  All studies or 
tests deemed necessary should be 
conducted.    

(C) Hemorrhoids:  The AOJ should arrange 
for an examination of the veteran to 
determine the current level of severity 
of the veteran's hemorrhoids.  The 
examiner should describe all symptoms and 
objective findings relating to the 
hemorrhoids.  All studies or tests deemed 
necessary should be conducted.  

(D) GERD with Gastric Ulcers:  The AOJ 
should arrange for a VA gastrointestinal 
examination to determine the current 
level of severity of the veteran's GERD 
with gastric ulcers.  All studies or 
tests deemed necessary should be 
conducted.  All symptoms and objective 
findings should be discussed in detail.

6.  Thereafter, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

